Freschi, City Magistrate:
Officer J. H. Howe issued a summons to William Hanna, the defendant, charging a violation of See. 284 of the Motor Vehicle Law affecting registration of motor vehicles by manufacturers and dealers.
The section reads in part:
“ Every person, firm, association or corporation manufacturing or dealing in motor vehicles may, instead of registering each motor vehicle so manufactured or dealt in, make a verified application for a general distinctive number for all the motor vehicles owned or controlled by such manufacturer or dealer * * * . Such number plate or duplicate thereof shall be displayed by every motor vehicle of such manufacturer or dealer when the same is operated or driven on the public high*325ways. * * * Nothing in this subdivision shall be construed to apply to a motor vehicle operated by a manufacturer or dealer for private use or for hire.”
The prosecution charges and the defendant admits that on Broadway and 54th street, in the Borough of Manhattan, the defendant did.on January 24th, 1912, operate a vehicle propelled by electricity without &. separate registry number issued for that particular motor vehicle. It seems that the number on the truck is a duplicate of the number issued to Healy & Company, as manufacturers of and dealers in electric vehicles and carriage bodies in the city of New York. That the said vehicle was the property of said Healy & Company, and that this defendant did operate the same as the employee of that concern.
The testimony establishes that defendant operated said motor vehicle in carrying automobile parts and motor vehicle shoes from Healy & Company’s place of business to the Automobile Club of America as an accommodation to one of the customers of his employer.
In my opinion the facts charged and proven constitute a violation of Sec. 284 of the Motor Vehicle Law, being the Laws of 1910, Chap. 374, as amended by the Laws of 1911, Chap. 491.
Each and every car operated by a manufacturer or dealer for his own personal use and pleasure in no way connected with or relating to the business of manufacturing or dealing in motor vehicles must have a separate and distinctive number for each motor vehicle so owned and controlled by him. A general distinctive number in all other oases is proper.
The intent of the law is plain. A manufacturer or dealer who permits a car to be operated for a private use or for hire without having a separate number aside from the distinctive manufacturer’s number, violates the law. Personal use includes anything and everything not incidental to the business of manufacturing or dealing in motor vehicles.
*326The defendant in my opinion was engaged in using and operating the motor vehicle in question for the private business and use of Healy & Company in that he did transport merchandise from the business place of said firm to one of their customers, and to that extent his acts were in the nature of an express or delivery business. The fact that no charge was made for such delivery does not, in my opinion, alter the case.
I therefore find there is probable cause to 'believe the defendant guilty of the crime charged.